Name: Commission Regulation (EEC) No 723/82 of 30 March 1982 laying down detailed rules for the implementation of the special measures applicable to certain varieties of raw tobacco from the 1981, 1982 and 1983 harvests
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/6 Official Journal of the European Communities 31 . 3. 82 COMMISSION REGULATION (EEC) No 723/82 of 30 March 1982 laying down detailed rules for the implementation of the special measures applicable to certain varieties of raw tobacco from the 1981 , 1982 and 1983 harvests Whereas the quantities from the three reference harvests represent quantities of baled tobacco, there having been no intervention at the leaf tobacco stage ; whereas, therefore, any quantities of leaf tobacco offered for intervention from the 1981 , 1982 or 1983 harvests should be adjusted by the processing coeffi ­ cient fixed for each of the varieties in question in Annex V to Regulation (EEC) No 1727/70 so that they can be deducted from the eligible quantities of baled tobacco ; whereas it is foreseeable that no significant quantities of leaf tobacco from the harvests in question will be offered for intervention ; whereas, therefore, special measures to reduce the quantities offered at the leaf tobacco stage are not needed at the present time ; Whereas the reductions in the quantities bought in should apply proportionately to all vendors ; whereas provision should be made for a coefficient to express the ratio of the quantities offered over a given period to the total quantities taken into intervention storage for the year concerned ; whereas this 'excess' coeffi ­ cient should be applied, if necessary, to the quantities offered by each vendor in order to calculate the actual quantities which may be taken over by the interven ­ tion agency ; Whereas tobacco offered for intervention is taken into storage gradually over a period of several months follo ­ wing the submission and acceptance of the offer ; whereas, on expiry of the period for taking over the quantities accepted under the first allocation, the quantities of tobacco which can still be taken into intervention should be determined, account being taken of the quantities eligible and the deliveries made ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 establishing a common Organization of the market in raw tobacco ('), as last amended by the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 1535/81 of 19 May 1981 laying down special measures for certain varieties of raw tobacco from the 1981 , 1982 and 1983 harvests (2), and in particular Article 3 thereof, Whereas Article 2 of Regulation (EEC) No 1535/81 limits, for the harvests in question and for four tobacco varieties or groups of varieties, the quantities eligible for intervention to certain percentages of the average quantities taken over by the intervention agencies from the 1978 , 1979 and 1980 harvests ; whereas detailed rules should be adopted for the operation of these measures ; Whereas tobacco of the varieties in question is grown and processed only in Italy ; whereas the Italian inter ­ vention agency should therefore be given the task of applying the rules on reduction laid down in this Regulation ; Whereas, to ensure the effectiveness of the system, tobacco must be offered for intervention during a given period and in accordance with the provisions of Commission Regulation (EEC) No 1727/70 (3), as last amended by Regulation (EEC) No 2728/81 (4) ; whereas, consequently, time limits should be fixed beyond which tobacco of the varieties in question may no longer be offered for intervention ; whereas these time limits must be so determined as to take account of the normal periods for the marketing of leaf tobacco and baled tobacco ; whereas, in the case of leaf tobacco, steps should also be taken to ensure that it is taken over in sufficient time for first processing and market preparation to proceed under optimum condi ­ tions : HAS ADOPTED THIS REGULATION : Article 1 1 . This Regulation lays down the detailed rules for the implementation of Article 2 of Regulation (EEC) No 1535/81 . 2 . The Italian intervention agency shall be respon ­ sible for applying the rules on reduction laid down in this Regulation . (') OJ No L 94, 28 . 4. 1970, p . 1 . 0 OJ No L 156, 15. 6 . 1981 , p . 19. 0 OJ No L 191 , 27. 8 . 1970, p. 5 . 4 OJ No L 272, 26 . 9 . 1981 , p. 1 . 31 . 3 . 82 Official Journal of the European Communities No L 85/7 The intervention agency shall ensure official publica ­ tion of the data referred to in the first paragraph before 15 November of each year. If tobacco of the varieties referred to in Article 2 of Regulation (EEC) No 1535/81 is offered for interven ­ tion to intervention agencies other than that of Italy, such agencies shall inform the Italian agency thereof without delay. Article 5 Article 2 1 . If, in the case of a given variety for a given harvest, the sum of the quantities offered does not exceed the quantity referred to in Article 4 at the end of the period specified in Article 3, the intervention agency shall take over the quantities offered in accor ­ dance with the provisions of Regulation (EEC) No 1727/70. 2. If, in the case of a given variety for a given harvest, the sum of the quantities offered exceeds the quantity referred to in Article 4 at the end of the period specified in Article 3, the intervention agency shall calculate for the variety in question an 'excess' coefficient being the ratio of the sum of the quantities offered to the quantity referred to in Article 4. In this case, the quantity of baled tobacco which may be taken over from a vendor by the intervention agency in accordance with the provisions of Regula ­ tion (EEC) No 1727/70 shall be the quantity offered by the vendor divided by the coefficient referred to in paragraph 2. 1 . Leaf tobacco of the varieties mentioned in Article 1 of Regulation (EEC) No 1535/81 may be offered to the intervention agency in accordance with Article 1 ( 1 ) and (2) of Regulation (EEC) No 1727/70 :  from 1 June to 30 June 1982 in the case of the 1981 harvest,  from 1 March to 31 March 1983 in the case of the 1982 harvest,  from 1 March to 31 March 1984 in the case of the 1983 harvest. 2. The quantities of leaf tobacco bought in by the intervention agency in accordance with paragraph 1 shall be deducted from the quantities of tobacco of the corresponding varieties and harvests, expressed in terms of baled tobacco, which may be taken over by the intervention agency in accordance with Article 2 of Regulation (EEC) No 1535/81 . The quantities of leaf tobacco shall be converted into quantities of baled tobacco by means of the processing coefficients given in Annex V to Regulation (EEC) No 1727/70. Article 6 Article 3 1 . Not later than one month after the expiry of each of the periods specified in Article 3, the interven ­ tion agency shall notify each vendor of the quantity of baled tobacco which may be taken over. 2. Within the same period the intervention agency shall fix the last date for taking over the quantities referred to in Article 5 (1 ) or in the second subpara ­ graph of Article 5 (2) and shall ensure official publica ­ tion of that date. 1 . Baled tobacco of the varieties mentioned in Article 1 of Regulation (EEC) No 1535/81 may be offered to the intervention agency in accordance with Article 1 (1 ) and (2) of Regulation (EEC) No 1727/70 :  from 1 December to 31 December 1982 in the case of the 1981 harvest,  from 1 December to 31 December 1983 in the case of the 1982 harvest,  from 1 December to 31 December 1984 in the case of the 1983 harvest. Article 7 1 . If, on expiry of the period referred to in Article 6 (2), the quantities of any variety or harvest taken over by the intervention agency fall short of the quantities referred to in Article 4, the intervention agency shall allocate the residual quantities which may be taken over. Article 4 2. For the allocation of the residual quantities, theprovisions of Article 5 shall apply mutatis mutandis. Article 8 For each of the tobacco varieties mentioned in Article 1 of Regulation (EEC) No 1535/81 , the intervention agency shall determine the quantities of baled tobacco which it can take over from the 1981 , 1982 and 1983 harvests in accordance with Article 2 of the same Regulation. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 85/8 Official Journal of the European Communities 31 . 3. 82 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1982. For the Commission Poul DALSAGER Member of the Commission